UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                  4/2/2020

 ZYPPAH, INC. d/b/a ZYPPAH; SLEEP
 CERTIFIED INC.; GREENBURG D.D.S. P.C.
 and JONATHAN GREENBURG,

                                   Plaintiffs,

                       -against-

 ACE FUNDING SOURCE, LLC a/k/a ACE
 FUNDING SOURCE; HANOCH GUTTMAN
 a/k/a HENRY GUTTMAN; UNITED                                     1:19-cv-01158 (ALC)
 SECURED CAPTIAL, LLC; GREEN NOTE
 CAPITIAL PARTNERS, INC. a/k/a, GREEN                            ORDER
 NOTE CAPITAL PARTNERS LLC, GREEN
 NOTE CAPITAL PARTNERS and GREEN
 NOTE CAPTIAL; MERCHANT ADVANCE;
 GABRIEL MANN; ISAAC KASSAB;
 ALBERT GINDI; JORDAN CAMPBELL;
 JOHN and JANE DOES 1 THROUGH 100;
 and JOHN DOE COMPANIES 1 THROUGH
 100,

                                   Defendants.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to this Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated:      April 2, 2020
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
